      Case 2:20-cv-01402-TLN-DMC Document 1 Filed 07/10/20 Page 1 of 9


 1 Kevin P.B. Johnson (SBN 177129)
   kevinjohnson@quinnemanuel.com
 2 Victoria F. Maroulis (SBN 202603)
   victoriamaroulis@quinnemanuel.com
 3 Andrew M. Holmes (SBN 260475)
   drewholmes@quinnemanuel.com
 4 Olga Slobodyanyuk (SBN 311194)
   olgaslobodyanyuk@quinnemanuel.com
 5 QUINN EMANUEL URQUHART
     & SULLIVAN LLP
 6 555 Twin Dolphin Dr., 5th Floor
   Redwood Shores, California 94065
 7 Tel.: (650) 801-5000
   Fax: (650) 801-5100
 8
   Attorneys for Plaintiff
 9 JUUL LABS, INC.

10
                             UNITED STATES DISTRICT COURT
11                      FOR THE EASTERN DISTRICT OF CALIFORNIA
12
     JUUL LABS, INC.,
13
                         Plaintiff,
14

15 v.                                            Civil Action No. _____________
16                                               Hon.
   SHENZHEN AZURE TECH. USA LLC F/K/A
17 DS VAPING P.R.C.,                             COMPLAINT FOR PATENT
                                                 INFRINGEMENT
18                       Defendant.
                                                 AND DEMAND FOR JURY TRIAL
19

20

21

22

23

24

25

26

27

28
      Case 2:20-cv-01402-TLN-DMC Document 1 Filed 07/10/20 Page 2 of 9


 1          Plaintiff Juul Labs, Inc. (“JLI”), by its attorneys, for its complaint for patent infringement

 2 against Shenzhen Azure Tech. USA LLC f/k/a DS Vaping P.R.C., alleges as follows:

 3

 4                                        NATURE OF THE SUIT
            1.     This is a civil action arising out of Shenzhen Azure Tech. USA LLC f/k/a DS
 5
     Vaping P.R.C.’s (“Defendant”) patent infringement in violation of the Patent Laws of the United
 6
     States, 35 U.S.C. §§ 271 and 281-285.
 7

 8          2.     Defendant’s accused products infringe the sole claim of U.S. Patent No. D842,536 ,

 9 the sole claim of U.S. Patent No. D858,870 , the sole claim of U.S. Patent No. D858,869 , and the

10 sole claim of U.S. Patent No. D858,868 (collectively, the “Asserted Patents”).

11
                                                  PARTIES
12
            3.     JLI is a corporation organized in the State of Delaware, with its principal place of
13
     business at 560 20th Street, San Francisco, CA 94107.
14
            4.     On information and belief, defendant Shenzhen Azure Tech. USA LLC f/k/a DS
15

16 Vaping P.R.C. is a domestic company having an address of 1267 Willis ST STE 200, Redding,

17 California, 96001, United States.

18          5.     On information and belief, Shenzhen Azure Tech. USA LLC uses at least the
19 following website to transact business: https://strictlyecig.trustpass.alibaba.com/

20
     company_profile.html.
21
            6.     On information and belief, Shenzhen Azure Tech. USA LLC uses at least the
22
     following email address to transact business: olivia@azurevape.com.
23

24                                    JURISDICTION AND VENUE

25          7.     This Court has subject-matter jurisdiction over JLI’s patent infringement claims

26 under 28 U.S.C. §§ 1331 and 1338(a).

27          8.     This Court has personal jurisdiction over Defendant at least because Defendant is
28
     incorporated in this District, has purposefully distributed the accused “CAESAR PODS” products


                                                      2
      Case 2:20-cv-01402-TLN-DMC Document 1 Filed 07/10/20 Page 3 of 9


 1 in this District, made those products available for sale through an established distribution chain,

 2 and JLI’s cause of action for patent infringement arises out of those activities.

 3
            9.      Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b) at least
 4
     because Defendant resides in and is a corporate citizen of this District and because Defendant has
 5
     committed acts of infringement in this District.
 6

 7
                              COUNT I.: Infringement of the D’536 Patent
 8          10.     JLI repeats and re-alleges paragraphs 1-9 as if fully set forth herein.

 9          11.     U.S. Patent No. D842,536 (the “D’536 patent”) was duly and lawfully issued by the
10 United States Patent and Trademark Office on March 5, 2019 to JLI. The D’536 patent is titled

11
     “Vaporizer Cartridge,” names Adam Bowen, James Monsees, Steven Christensen, Joshua
12
     Morenstein, and Christopher Nicholas HibmaCronan as co-inventors, and issued from U.S. Patent
13
     Application No. 35/001,170, which was filed on July 28, 2016.
14

15          12.     The D’536 patent was duly assigned to JLI, which is the owner of all right, title,

16 and interest in and to the D’536 patent and possesses the exclusive right of recovery for past,

17 present, and future infringement. Each and every claim of the D’536 patent is valid and

18 enforceable. A true and correct copy of the D’536 patent is attached as Exhibit A.

19
            13.     Defendant has been, and presently is, infringing claim 1 of the D’536 patent within
20
     this District and elsewhere by using, making, selling, offering to sell, and/or importing into the
21
     United States, products identified in this Complaint in violation of 35 U.S.C. §§ 271(a) and 289.
22

23 Without limitation, this includes CAESAR PODS products.

24          14.     JLI is informed and believes, and on that basis alleges, that Defendant’s

25 infringement of the D’536 patent has been and continues to be intentional, willful, and without

26
     regard to JLI’s rights. Defendant has had knowledge of the D’536 patent since at least the date that
27
     this Complaint was served. Defendant has had knowledge of the infringing nature of its activities,
28


                                                        3
      Case 2:20-cv-01402-TLN-DMC Document 1 Filed 07/10/20 Page 4 of 9


 1 or at least a willful blindness regarding the infringing nature of its activities, with respect to the

 2 D’536 patent since at least service of this Complaint. Defendant's infringement has been and

 3
     continues to be willful since at least service of this Complaint.
 4
            15.     JLI is informed and believes, and on that basis alleges, that Defendant has gained
 5
     profits by virtue of its infringement of the D’536 patent.
 6
            16.     JLI has sustained damages as a direct and proximate result of Defendant’s
 7

 8 infringement of the D’536 patent.

 9          17.     JLI will suffer and is suffering irreparable harm from Defendant’s infringement of
10 the D’536 patent. JLI has no adequate remedy at law and is entitled to an injunction against

11
     Defendant continuing infringement of the D’536 patent. Unless enjoined, Defendant will continue
12
     its infringing conduct.
13

14                            COUNT II.: Infringement of the D’870 Patent
15          18.     JLI repeats and re-alleges paragraphs 1-17 as if fully set forth herein.

16          19.     U.S. Patent No. D858,870 (the “D’870 patent”) was duly and lawfully issued by the

17 United States Patent and Trademark Office on September 3, 2019 to JLI. The D’870 patent is

18 titled “Vaporizer Cartridge,” names Adam Bowen, Steven Christensen, Christopher Nicholas

19
     HibmaCronan, James Monsees, and Joshua Morenstein as co-inventors, and issued from U.S.
20
     Patent Application No. 29/662,037, which was filed on August 31, 2018.
21
            20.     The D’870 patent was duly assigned to JLI, which is the owner of all right, title,
22

23 and interest in and to the D’870 patent and possesses the exclusive right of recovery for past,

24 present, and future infringement. Each and every claim of the D’870 patent is valid and

25 enforceable. A true and correct copy of the D’870 patent is attached as Exhibit B.

26
            21.     Defendant has been, and presently is, infringing claim 1 of the D’870 patent within
27
     this District and elsewhere by using, making, selling, offering to sell, and/or importing into the
28


                                                       4
      Case 2:20-cv-01402-TLN-DMC Document 1 Filed 07/10/20 Page 5 of 9


 1 United States, products identified in this Complaint in violation of 35 U.S.C. §§ 271(a) and 289.

 2 Without limitation, this includes CAESAR PODS products.

 3
            22.     JLI is informed and believes, and on that basis alleges, that Defendant’s
 4
     infringement of the D’870 patent has been and continues to be intentional, willful, and without
 5
     regard to JLI’s rights. Defendant has had knowledge of the D’870 patent since at least the date that
 6
     this Complaint was served. Defendant has had knowledge of the infringing nature of its activities,
 7

 8 or at least a willful blindness regarding the infringing nature of its activities, with respect to the

 9 D’870 patent since at least service of this Complaint. Defendant's infringement has been and

10 continues to be willful since at least service of this Complaint.

11
            23.     JLI is informed and believes, and on that basis alleges, that Defendant has gained
12
     profits by virtue of its infringement of the D’870 patent.
13
            24.     JLI has sustained damages as a direct and proximate result of Defendant’s
14

15 infringement of the D’870 patent.

16          25.     JLI will suffer and is suffering irreparable harm from Defendant’s infringement of

17 the D’870 patent. JLI has no adequate remedy at law and is entitled to an injunction against

18 Defendant’s continuing infringement of the D’870 patent. Unless enjoined, Defendant will

19
     continue its infringing conduct.
20

21                           COUNT III.: Infringement of the D’869 Patent
            26.     JLI repeats and re-alleges paragraphs 1-25 as if fully set forth herein.
22

23          27.     U.S. Patent No. D858,869 (the “D’869 patent”) was duly and lawfully issued by the

24 United States Patent and Trademark Office on September 3, 2019 to JLI. The D’869 patent is

25 titled “Vaporizer Cartridge,” names Adam Bowen, Steven Christensen, Christopher Nicholas

26
     HibmaCronan, James Monsees, and Joshua Morenstein as co-inventors, and issued from U.S.
27
     Patent Application No. 29/661,973, which was filed on August 31, 2018.
28


                                                       5
      Case 2:20-cv-01402-TLN-DMC Document 1 Filed 07/10/20 Page 6 of 9


 1          28.     The D’869 patent was duly assigned to JLI, which is the owner of all right, title,

 2 and interest in and to the D’869 patent and possesses the exclusive right of recovery for past,

 3
     present, and future infringement. Each and every claim of the D’869 patent is valid and
 4
     enforceable. A true and correct copy of the D’869 patent is attached as Exhibit C.
 5
            29.     Defendant has been, and presently is, infringing claim 1 of the D’869 patent within
 6
     this District and elsewhere by using, making, selling, offering to sell, and/or importing into the
 7

 8 United States, products identified in this Complaint in violation of 35 U.S.C. §§ 271(a) and 289.

 9 Without limitation, this includes CAESAR PODS products.

10          30.     JLI is informed and believes, and on that basis alleges, that Defendant’s
11
     infringement of the D’869 patent has been and continues to be intentional, willful, and without
12
     regard to JLI’s rights. Defendant has had knowledge of the D’869 patent since at least the date that
13
     this Complaint was served. Defendant has had knowledge of the infringing nature of its activities,
14

15 or at least a willful blindness regarding the infringing nature of its activities, with respect to the

16 D’869 patent since at least service of this Complaint. Defendant's infringement has been and

17 continues to be willful since at least service of this Complaint.

18          31.     JLI is informed and believes, and on that basis alleges, that Defendant has gained
19
     profits by virtue of its infringement of the D’869 patent.
20
            32.     JLI has sustained damages as a direct and proximate result of Defendant’s
21
     infringement of the D’869 patent.
22

23          33.     JLI will suffer and is suffering irreparable harm from Defendant’s infringement of

24 the D’869 patent. JLI has no adequate remedy at law and is entitled to an injunction against

25 Defendant’s continuing infringement of the D’869 patent. Unless enjoined, Defendant will

26
     continue its infringing conduct.
27

28


                                                       6
      Case 2:20-cv-01402-TLN-DMC Document 1 Filed 07/10/20 Page 7 of 9


 1                            COUNT IV.: Infringement of the D’868 Patent
             34.     JLI repeats and re-alleges paragraphs 1-33 as if fully set forth herein.
 2

 3           35.     U.S. Patent No. D858,868 (the “D’868 patent”) was duly and lawfully issued by the

 4 United States Patent and Trademark Office on September 3, 2019 to JLI. The D’868 patent is

 5 titled “Vaporizer Cartridge,” names Adam Bowen, Steven Christensen, Christopher Nicholas

 6 HibmaCronan, James Monsees, and Joshua Morenstein as co-inventors, and issued from U.S.

 7
     Patent Application No. 29/661,968, which was filed on August 31, 2018.
 8
             36.     The D’868 patent was duly assigned to JLI, which is the owner of all right, title,
 9
     and interest in and to the D’868 patent and possesses the exclusive right of recovery for past,
10

11 present, and future infringement. Each and every claim of the D’868 patent is valid and

12 enforceable. A true and correct copy of the D’868 patent is attached as Exhibit D.

13           37.     Defendant has been, and presently is, infringing claim 1 of the D’868 patent within
14
     this District and elsewhere by using, making, selling, offering to sell, and/or importing into the
15
     United States, products identified in this Complaint in violation of 35 U.S.C. §§ 271(a) and 289.
16
     Without limitation, this includes CAESAR PODS products.
17
             38.     JLI is informed and believes, and on that basis alleges, that Defendant’s
18

19 infringement of the D’868 patent has been and continues to be intentional, willful, and without

20 regard to JLI’s rights. Defendant has had knowledge of the D’868 patent since at least the date that

21 this Complaint was served. Defendant has had knowledge of the infringing nature of its activities,

22
     or at least a willful blindness regarding the infringing nature of its activities, with respect to the
23
     D’868 patent since at least service of this Complaint. Defendant's infringement has been and
24
     continues to be willful since at least service of this Complaint.
25

26           39.     JLI is informed and believes, and on that basis alleges, that Defendant has gained

27 profits by virtue of its infringement of the D’868 patent.

28


                                                        7
      Case 2:20-cv-01402-TLN-DMC Document 1 Filed 07/10/20 Page 8 of 9


 1          40.     JLI has sustained damages as a direct and proximate result of Defendant’s

 2 infringement of the D’868 patent.

 3
            41.     JLI will suffer and is suffering irreparable harm from Defendant’s infringement of
 4
     the D’868 patent. JLI has no adequate remedy at law and is entitled to an injunction against
 5
     Defendant’s continuing infringement of the D’868 patent. Unless enjoined, Defendant will
 6
     continue its infringing conduct.
 7

 8                                         PRAYER FOR RELIEF

 9 WHEREFORE, JLI requests entry of judgment against Defendant as follows:

10          A.      That Defendant and all of its subsidiaries, affiliates, officers, agents, servants,

11 employees, attorneys, and their heirs, successors and assigns, and all persons acting in concert or

12
     participation with it and each of them, be immediately enjoined and restrained, preliminarily and
13
     permanently, without bond, from manufacturing, distributing, selling or offering to sell in the
14
     United States or importing into the United States products infringing the claims of the patents-at-
15
     issue; and deliver to JLI all products that infringe the Asserted Patents;
16

17          B.      A judgment that Defendant has infringed each of the Asserted Patents;

18          C.      An award of damages for infringement of the Asserted Patents together with
19 prejudgment interest and costs, said damages to be trebled by reason of the intentional and willful

20
     nature of Defendant’s infringement, as provided by 35 U.S.C. § 284;
21
            D.      An accounting of Defendant’s profits pursuant to 35 U.S.C. § 289;
22
            E.      Costs of suit;
23

24          F.      Finding of the case to be exceptional under 35 U.S.C. § 285, and an award of JLI’s

25 reasonable attorneys’ fees;

26          G.      That any monetary award includes pre- and post-judgment interest at the highest
27 rate allowed by law; and

28
            H.      Such other relief as the Court may deem just and proper.


                                                       8
      Case 2:20-cv-01402-TLN-DMC Document 1 Filed 07/10/20 Page 9 of 9


 1                                                    JURY DEMAND

 2           Under Rule 38 of the Federal Rules of Civil Procedure, JLI respectfully demands a trial by
 3
     jury of any issues triable of right by a jury.
 4

 5
     Dated: July 10, 2020                                   Respectfully submitted,
 6

 7                                                          By: /s/ Victoria F. Maroulis
                                                            Kevin P.B. Johnson
 8                                                          Victoria F. Maroulis
                                                            Andrew M. Holmes
 9                                                          Olga Slobodyanyuk
                                                            QUINN EMANUEL URQUHART
10                                                           & SULLIVAN LLP
                                                            555 Twin Dolphin Dr., 5th Floor
11                                                          Redwood Shores, California 94065
                                                            Tel.: (650) 801-5000
12                                                          Fax: (650) 801-5100
13                                                          Attorneys for Plaintiff
                                                            JUUL LABS, INC.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        9
